 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   FRANK RUST,                   )     NO. ED CV 19-0050-PA(E)
                                   )
12                  Plaintiff,     )
                                   )
13        v.                       )     ORDER ACCEPTING FINDINGS,
                                   )
14   DEAN BORDERS, et al.,         )     CONCLUSIONS AND RECOMMENDATIONS OF
                                   )
15                  Defendants     )     UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   First Amended Complaint, all of the records herein and the attached

20   Report and Recommendation of United States Magistrate Judge.    Further,

21   the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.     The

23   Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26         IT IS ORDERED that Judgment shall be entered dismissing the

27   action without prejudice.

28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on Plaintiff.

 3

 4             DATED: August 8, 2019.

 5

 6

 7                                      _______________________________
                                                PERCY ANDERSON
 8                                       UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
